Citation Nr: 0938272	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-38 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disability on a direct or presumptive basis.

2.  Entitlement to service connection for a low back 
disability on a secondary basis.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disability on a secondary basis and if so whether 
the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The Board notes that the RO originally adjudicated Veteran's 
claims in March 2005 as new and material evidence claims for 
both the low back disability and right knee disability on a 
direct and secondary basis.  However, the Board observes that 
in 1995 the United States Court of Appeals for Veterans 
Claims (Court) created a new legal basis for service 
connection on a secondary basis.  See Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  The Board's prior 1990 denial of 
the claim for service connection for a low back disability 
was issued prior to the Court's decision.  Therefore, the 
Board has chosen to review the Veteran's secondary service 
connection claims on a de novo basis.  As it appears that the 
Veteran's right knee claim is limited only to a secondary 
service connection claim, the issue of whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for a right knee disability 
on a direct basis will not be addressed.  

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in February 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folders.  During the hearing, the Veteran 
indicated that he was interested in pursuing a claim for 
service connection for a left hip disability.  This matter is 
referred to the RO for appropriate action.

Although the RO has determined that new and material evidence 
has been submitted to reopen the Veteran's claims, the Board 
must determine on its own whether new and material evidence 
has been submitted to reopen the claims.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).



FINDINGS OF FACT

1.  In an unappealed January 1990 decision, the Board denied 
the claim of entitlement to service connection for a low back 
disability.  

2.  The evidence associated with the claims files subsequent 
to the January 1990 decision includes evidence that is not 
cumulative or redundant of evidence previously of record and 
is sufficient to raise a reasonable possibility of 
substantiating the claim for service connection for a low 
back disability on a direct or presumptive basis.

3.  In an unappealed April 1997 rating decision, the RO 
denied entitlement to service connection for a right knee 
disability.

4.  The evidence associated with the claims files subsequent 
to the April 1997 rating decision includes evidence that is 
not cumulative or redundant of evidence previously of record 
and is sufficient to raise a reasonable possibility of 
substantiating the claim for secondary service connection for 
a right knee disability.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disability on a direct or presumptive basis.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for right knee 
disability on a secondary basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

In general, rating decisions and Board decisions that are not 
timely appealed are final.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 20.1100, 20.1103 (2008).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).



Analysis

Low Back Disability

The Veteran was originally denied service connection for his 
low back disability in a January 1987 rating decision.  This 
decision was upheld in a January 1990 decision of the Board.  
The Board denied the claim because the evidence failed to 
demonstrate the presence of a chronic low back disorder until 
many years after service and failed to demonstrate that the 
Veteran's low back disorder was related to his service-
connected left knee disability.  

The subsequently received evidence includes the report of a 
February 2005 VA examination.  At that examination, the 
Veteran claimed that the onset of his low back disability 
occurred in service as a result of a parachute accident.  He 
indicated that his back pain has gotten progressively worse 
since then.  The examiner diagnosed the Veteran with early 
degenerative joint disease, degenerative disc disease and 
slight to moderate functional impairment.  The examiner noted 
that the Veteran stated that his low back symptoms started in 
1970 in service.  Therefore, he concluded that it was less 
likely than not that the Veteran's low back disability was 
caused by or a result of the service-connected left knee 
disability.  

Statements from the Veteran and his testimony at the hearing 
before the undersigned have also been presented since the 
prior denial.  The Veteran has indicated that he fell and 
hurt his back and shoulder in service, but that the main 
focus of his complaints and treatment was his shoulder 
problems.  He indicated that he has incurred no trauma to his 
back since that time.  He has also indicated that he believes 
that his low back condition is related to or caused by his 
service-connected left knee condition.  He explained that his 
gait has changed as a result of his knee problems and that 
his low back now bothers him as a result.

The Board has determined that the Veteran's statements are 
not cumulative or redundant of the evidence previously of 
record and are sufficient to establish a reasonable 
possibility of substantiating the claim.  Therefore, they 
constitute new and material evidence to reopen the claim.

Right Knee Disability

The Veteran was denied entitlement to service connection for 
a right knee disability on a secondary basis in an unappealed 
rating decision dated in April 1997 because the evidence then 
of record failed to demonstrate that his right knee 
disability was related to his service-connected left knee 
disability.  The subsequently received evidence includes a 
February 2007 statement by a VA physician indicating that it 
is possible that the Veteran's service-connected left knee 
disability has aggravated his right knee disability.  This 
evidence is not cumulative or redundant of the evidence 
previously of record.  Moreover, it is sufficient to raise a 
reasonable possibility of substantiating the claim.  
Therefore, it is new and material and reopening of the claim 
is in order.

ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for a low back 
disability on a direct basis or presumptive basis is granted.

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for a right 
knee disability on a secondary basis is granted.


REMAND

The Veteran contends that he is entitled to service 
connection for a right knee disability on a secondary basis, 
as he believes this condition has been aggravated secondary 
to his service-connected left knee disability.  While this 
condition was not found in the Veteran's service treatment 
records, post-service records indicate extensive treatment 
for a right knee disability, including an arthroplasty in 
2006.

A March 1997 VA examiner did not find a causal relationship 
between the Veteran's right knee disability and his left knee 
disability, as the Veteran's right knee disability was 
clearly reported by history as a work-related injury.  The 
examiner also noted that any subsequent difficulties due to 
the Veteran's left knee condition would be found in the left 
lower extremity, not in the right.  However, this examiner 
did not specifically address whether the left knee disability 
could have aggravated the right knee disability.  A statement 
from another VA physician in 2007 noted that it was possible 
that the Veteran's problems in the left knee caused him to 
favor his right knee and aggravated symptoms in the right 
knee.

The Board also notes that a February 2005 VA examiner opined 
that the Veteran's low back disability was not caused by his 
service-connected left knee disability.  The examiner did not 
address whether the low back disability is etiologically 
related to service or whether the low back disability was 
aggravated by the service-connected left knee disability.

In light of these circumstances, the Board has determined 
that the Veteran should be afforded another VA examination to 
determine the etiology of his right knee and low back 
disabilities.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:  

1. The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical evidence pertinent to 
the Veteran's claims.  If it is 
unsuccessful in obtaining any pertinent 
evidence identified by the Veteran, it 
should so inform the Veteran and his 
representative and request them to 
provide the outstanding evidence

2.  The RO or the AMC should then arrange 
for the Veteran to be afforded an 
examination by a physician with the 
appropriate expertise to determine the 
etiology of his right knee disability and 
his low back disability.  The claims 
folders, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

Based upon the examination results and 
the review of the claims folders, the 
examiner should provide an opinion with 
respect to whether there is a 50 percent 
or better probability that the Veteran's 
current right knee disability has been 
aggravated by or chronically worsened by 
his service-connected left knee 
disability.  

Based upon the examination results and 
the review of the claims folders, the 
examiner should answer the following 
questions with respect to each currently 
present low back disorder. 

Is there a 50 percent or better 
probability that the disorder was 
present in service and if so, did 
the disorder clearly and 
unmistakably exist prior to the 
veteran's entrance onto active duty?  

With respect to any such disorder 
which the examiner believes existed 
prior to the veteran's entrance onto 
active duty, did the disorder 
clearly and unmistakably undergo no 
chronic increase in severity during 
or as a result of service?

With respect to any currently 
present disorder which the examiner 
believes was not present during 
active service, is there a 50 
percent or better probability that 
the disorder is etiologically 
related to the veteran's military 
service or that the disorder was 
caused or permanently worsened by 
service-connected disability?

The rationale for all opinions expressed 
must also be provided.

3.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
the RO or the AMC should issue a 
Supplemental Statement of the Case to the 
Veteran and his representative and afford 
them the requisite opportunity for 
response before the claims folders are 
returned to the Board for further 
appellate consideration.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


